Citation Nr: 0815686	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  03-12 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia or bursitis of the right knee.

4.  Entitlement to a rating in excess of 10 percent for a 
headache disorder, residuals of a head injury.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who had active duty service 
recognized as honorable from August 1986 to December 1992.  
He also had service from December 1992 to October 1996, which 
was ultimately determined to be dishonorable.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from March 2002 and July 2007 rating decisions by the Seattle 
RO.  The veteran requested a personal hearing before a 
Decision Review Officer; his September 2005 substantive 
appeal withdrew this request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A February 2008 statement from the veteran's attorney 
contained a request for a video conference hearing.  The 
veteran is entitled to a hearing on the matter on appeal.  38 
C.F.R. § 20.700 (2007).  Since the Board may not proceed with 
an adjudication of the veteran's claim for TDIU without 
affording him an opportunity for such a hearing, a remand is 
required.  See 38 U.S.C.A. § 7107(b) and 38 C.F.R. 
§ 20.700(a).

A July 2007 rating decision denied service connection for 
neck and back disabilities and denied increased ratings for a 
right knee disability and a headache disorder.  The veteran's 
attorney initiated an appeal of these issues in a September 
2007 notice of disagreement.  

Information contained in the record indicated that the RO 
would develop and adjudicate these claims using a temporary 
folder in order to avoid delaying the TDIU matter.  However, 
under Manlincon v. West, 12 Vet. App. 238 (1999), the Board 
must instruct the RO that these issues remain pending in 
appellate status (see 38 C.F.R. § 3.160(c)) and require 
further action.  [Notably, they also appear to be 
inextricably intertwined with the TDIU matter at hand.]  It 
is noteworthy that these claims are not before the Board at 
this time and will only be before the Board if the veteran 
timely files a substantive appeal after issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an appropriate 
SOC in the matters of entitlement to 
service connection for neck and back 
disabilities and increased ratings for a 
right knee disability and a headache 
disorder, and the veteran should be 
advised of the time limit for filing a 
substantive appeal.  If an appeal is 
timely perfected, the matters should be 
returned to the Board.  

2.  The RO should arrange for the veteran 
to be scheduled for a videoconference 
hearing before the Board.  The case 
should then be processed in accordance 
with established appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

